IN THE SUPERIOR COURT FOR THE STATE OF DELAWARE

CHERI BLACK,
Plaintiff,
Vv. C.A. No. N21C-06-201 MMJ

JOSEPH F. DAY,

Defendant.

ee ae a a a

On Defendant’s Motion to Dismiss
GRANTED

Plaintiff Black filed a pro se, handwritten Complaint. The handwriting and
style are identical to pleadings filed in related litigation by Black’s mother, Emily
Baldwin. In total, there are now seven related cases nominally filed by Black,
Emily Baldwin, or Maxine Baldwin (Emily Baldwin’s sister).

The procedural and factual history of this litigation is set forth in the Court’s
recent decisions - Baldwin v. New Castle County, Del. Super., C.A. No. N20C-12-
126, Johnston, J. (Sept. 14, 2021) (Opinion) and Black v. New Castle County, Del.
Super., C.A.No. N20C-08-270, Johnston, J. (Sept. 14, 2021) (Opinion). Both
Opinions found that all related cases have been instigated and managed by Emily

Baldwin, who is engaging in the unauthorized practice of law.
The Court ruled:

ANY FUTURE CLAIMS BROUGHT AT THE BEHEST AND

UNDER THE DIRECTION OF EMILY BALDWIN WILL BE

SUMMARILY DISMISSED ON THE GROUNDS THAT EMILY

BALDWIN IS ENGAGING IN THE UNAUTHORIZED

PRACTICE OF LAW.

The instant case involves: the same property; the same related disputes about
the property with New Castle County; and the same allegations against Day, who
is a New Castle County employee.

In Black v. New Castle County, Del. Super., C.A.No. N20C-08-270, the
Court dismissed the claims against New Castle County involving the same alleged
conduct by its employee Day. The Court found: there is no private cause of action
under Title 11 criminal statutes; the Court lacks subject matter jurisdiction to hear
breach of fiduciary claims; Black failed to establish a prima facie case for claims
of gross negligence, wantonness, or recklessness; Black’s claims are barred by the
immunity provided in the County and Municipal Tort Claims Act, and no
exception applies; and the alleged psychological injury is insufficient for a claim of
intentional infliction of emotional distress, without accompanying physical injury.

The Court finds that Emily Baldwin has instigated and directed this case and

is engaging in the unauthorized practice of law in Delaware
THEREFORE, this case is hereby SUMMARILY DISMISSED WITH
PREJUDICE. Further, Defendant’s Motion to Dismiss is hereby GRANTED
WITH PREJUDICE for failure to state a claim under Superior Court Civil
Rule 12(b)(6).

IT ISSO ORDERED.

 

Dated: WA U/2 / Le lite

The Hgoworable Mary M. Johnston
Delaware Superior Court Judge